DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13, Group I, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 11, 2022.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2022.
Applicant is correct in the statement that groups II-V do share the same special technical feature.  However, the groups are still eligible for restriction because the shared special technical feature does not make a contribution over the reference of Vadrucci et al, as written below.  Rejoinder will be considered once the elected claim is determined to be in condition for allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadrucci et al (WO 2017093530).
With regards to claim 14, Vadrucci teaches a liquid filled polymeric materials made by curing a curable composition (abstract) that includes polymerizable monomers (45) and/or a polymerizable resin (46), a sensitizer (50) that includes PdOEP (66) (a porphyrin compound as applicants cite in the specification as being preferred), a annihilator that includes DPA (66) which is 9,10-diphenylanthracene (11) (as applicants cite in the specification as being the preferred annihilator), and a photoinitiator (45).  Vadrucci teaches the process to include the composition absorbing light causing an intersystem crosslinking (reading on partial polymerization) followed by an energy transfer causing a photoinitiation (figure 1 and 33).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763